Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 11, 13-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathignol (US 4,320,765 A), and further in view of Tanzawa (1997, J. Japanese Robotics) and Altman (US 2013/0301391 A1).
Regarding claims 1, 11, and 20, Cathignol teaches an electronic apparatus comprising:
a transmitter configured to emit an ultrasound wave modulated based on a predetermined code signal [abstract “…correlation is effected between the received echo and the delayed transmitted signal by proceeding successively for each elementary segment, using a different measuring band, in that the said correlation is effected for a period equal to the period of each segment, in that the correlation value(s) is/are collected and stored…”];
a receiver configured to receive a reflected signal corresponding to the emitted ultrasound wave reflected from a target object [col. 1:1-20 “In the aforesaid application, doppler velocimeters have already been proposed, which use the fact that the frequency of ultrasounds reflected by a moving target differs from the transmission frequency of a quantity proportional to the velocity of the target.”]; and

Cathignol teaches repeated correlation over different periods/segments but does not explicitly teach … and yet Tanzawa teaches identify whether the target object is located within a predetermined distance from the electronic apparatus [title: ultrasonic range finder with correlation] in a first time period based on a correlation difference for the first time period [pg. 2/6 “Here, the transmission pattern signal is … periodically during the cycle … ssing the signal with the arranged louses, it is possible to correlate … the peak of the value appears in multiple places, and the distance to the target … Can not be decided.”], the correlation difference for the first time period being a difference between a first correlation value and a second correlation value [fig. 5 depicts 1 cycle followed by next cycle with calculating differential value of correlation fast after next cycle begins; also see fig. 8],
wherein the first correlation value represents correlation between the reception signal and the predetermined code signal in the first time period [pg. 5/6 “By calculating the difference between correlation values without …it is now possible to reduce the reception signal since it is possible to calculate the difference in correlation values while pulling, when the sampling of the 
wherein the second correlation value represents correlation between the reception signal and the predetermined code signal in a second time period adjacent to the first time period [pg. 1135 shows 1 cycle and next cycle; fig. 1(c) depicts correlation signal where two spaced apart correlation peaks exceed a threshold labeled Cthr],
It would have been obvious to replace the correlation of Cathignal, with the correlation difference of Tanzawa because “[t]he calculation of the correlation between this received signal and the transmitted signal [is used] [t]o distinguish its own signal from other sensor systems and noise.” (Tanzawa) [pg. 2/6].
Cathignal does not explicitly teach … and yet Altman teaches wherein the at least one processor is further configured to identify that the target object is located within the predetermined distance from the electronic apparatus based on whether or not the first correlation difference exceeds a predetermined threshold [0160 Information stored from previous samples, and/or output signals from the other receiver may be considered when determining TOF and/or distance of LOS. Stored data may include one or more defined parameter values, threshold values and/or other information useful in determining the TOF.; fig. 1 shows speaker/transducer #123 producing reflection off of hand which is received at #121 and #122; 0220 In another embodiment, a cross correlation of consecutive signals may detect the relative movement. The received signal from a previous transmission can be correlated with the subsequent signal. This cross correlation will show the differences, since the constant, or slowly changing, reflections have minor effect. The differences shown up by the correlation thus correspond to the movement.; claim 20. The system 
It would have been obvious to combine the correlation of Cathignal, with the cross-correlation and thresholding as taught by Altman so that relative movement of the detected object (ex. hand) may be sensed [0220] (Altman).
Regarding claims 3 and 13, Cathignol as modified by Tanzawa teaches the electronic apparatus of claim 1, further comprising an amplitude modulation detector which obtains the reception signal by demodulating the received reflected signal [pg. 2/6 “Signal as the transmission signal, and the carrier signal is amplitude-modulated by this transmission signal. The transducer. Another transducing The reflected wave received by the receiver is amplified and retuned to the threshold value RBtihnra.rization”; pg. 4/6 “The signal received by the receiver is amplified, demodulated and then Computer It is binarized by the converter, and every 100 [us] And sampled.”].
Regarding claim 5 and 15, Cathignol as modified by Altman teaches the electronic apparatus of claim 1, wherein the at least one processor is further configured to: identify an environment frame as time interval a third time period during which the target object is not located within the predetermined distance from the electronic apparatus based on a correlation difference for the time interval, and identify whether the target object is located within the predetermined distance from the electronic apparatus in the first time period based on an environment frame differential as a differential between a correlation value of the environment frame and the first correlation value [0026 Optionally, a leakage attenuation method uses knowledge of a condition in which no object is present (i.e.: no reflection present), and then a correlation is calculated and a 
Regarding claims 6 and 16, Cathignol as modified by Tanzawa teaches the electronic apparatus of claim 1, wherein the at least one processor is further configured to detect, based on the correlation difference, a number of target objects located within the predetermined distance from the electronic apparatus in the first time period [pg. 2/6 “This is the distance to the object with respect to the total time, without being affected by noise. … It can be seen that the distance to two objects can be measured.”].
Regarding claims 7 and 17, Cathignol as modified by Tanzawa teaches the electronic apparatus of claim 1, wherein the at least one processor is further configured to identify a plurality of time periods during which the target object is located within the predetermined distance from the electronic apparatus based on the the correlation differences for the plurality of time periods, to obtain a maximum correlation value in the plurality of time periods, and to detect position information of the target object based on a time point at which the maximum correlation value is obtained [pg. 2/6 “Maximum correlation value”].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathignol (US 4320765 A), Tanzawa (1997, JRSJ), and Altman (US 2013/0301391 A1) as applied to claim 1 above, and further in view of Jones (US 6348856 B1).
Regarding claim 10, Cathignol does not explicitly teach … and yet Jones teaches the electronic apparatus of claim 1, wherein the receiver is further configured to: receive the reflected signal based on a preset reception interval, reset the reception interval based on the information about the target object detected based on the received reflected signal, and receive the reflected signal according to the reset reception interval [col. 5:20-35 “transmission from the transmitter with the commencement of a reception-sensitive period at a receiver and means for computing signal pulse reception times and correlating differences therein to determine the required information about the position of the object.”; col. 10-11 bridging “In order to accurately measure the signal flight-times, a central coordinating device triggers the transmitter, at the same time as a reset signal is sent to the ultrasound receivers, typically over a wired network.”].
It would have been obvious to modify the ultrasonic transducers of Cathignol with the resetting as taught by Jones so that clocks may be initialized to provide synchronized time estimation.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathignol (US 4320765 A), Tanzawa (1997, JRSJ), and Altman (US 2013/0301391 A1) as applied to claims 1 and 11 above, and further in view of Chiappetta (US 6,870,792 B2).
Regarding claims 8 and 18, Cathignol does not explicitly teach … and yet Chiappetta teaches the electronic apparatus of claim 1, wherein the controller is further configured to: generate a cancellation signal, wherein the cancellation signal is a signal having an amplitude greater than a predetermined threshold selected from among signals included in the reception signal [col. 7:15-30 “…transducer modeling process and blocks 612 to 617 define the pulse-echo process. Process 56 includes a calibration phase, during which the processor determines the amount of ambient 
It would have been obvious to modify the ultrasonic transducer of Cathignol with the noise removal of Chiappetta so that noise is reduced.
Regarding claims 9 and 19, Cathignol does not explicitly teach … and yet Chiappetta teaches The electronic apparatus of claim 1, wherein the transmitter is further configured to periodically set and output a transmission idle interval that is a time interval when the ultrasound wave is not transmitted, and wherein the controller is further configured to: set a reception interval based on at least one of the transmission idle interval and the information about the target object and acquire the reception signal based on the reception interval [similar to rejection of claims 8 and 18; col. 8:10-20 where in other words measuring ambient noise is done during a time when no transmission is occurring so as to detect only noise from the environment].
It would have been obvious to modify the ultrasonic transducer of Cathignol with the noise removal of Chiappetta so that ambient noise may be correctly estimated.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered and are persuasive in combination with amendment. However, Altman (US 2013/0301391 A1) has now been applied to amended claims 1, 5, and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645